DETAILED ACTION
In response to communication filed on 13 January 2022, claims 1, 8, 9, 12 and 15 are amended. Claims 1-20 are pending. 
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments, see “Claim Objections”, filed 13 January 2022, have been carefully considered and based on the amendments, the objections have been withdrawn. 

Applicant’s arguments, see “The Applicable Law Under §103”, filed 13 January 2022, have been carefully considered and are not persuasive since the arguments are related to newly added limitations and they are addressed in the rejection below.  

Information Disclosure Statement
The information disclosure statement filed on 14 January 2022 titled “COMMUNICATION CONCERNING PRIOR OR COPENDING APPLCIATION(S)” fails to comply with 37 CFR 1.98(a)(1), which requires the following: (1) a list of all patents, publications, applications, or other information submitted for consideration by the Office; (2) U.S. patents and U.S. patent application publications listed in a section separately from citations of other documents; (3) the application number of the application in which the information disclosure statement is being submitted on each page of the list; (4) a column that provides a blank space next to each document to be considered, for the examiner’s initials; and (5) a heading that clearly indicates that the list is an information disclosure statement.  The information disclosure statement has been placed in the application file, but the information 

Claim Objections
Claim 9 is objected to because of the following informalities:  
Claim 9 recites “in response toa determination” should read as --in response to a determination-- as it appears to be a typographical error. 
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 

Claims 1, 8 and 15 recite “creating and booting an instance” which does not appear to have the required support in the specification based on the review of the specification. [0042] as mentioned in the arguments do not appear to recite clearly that an instance is created and booted. As a result,  claims 1, 8 and 15 are rejected.
Claims 2-7 are also rejected as they inherit this deficiency from claim 1. 
Claims 9-14 are also rejected as they inherit this deficiency from claim 8. 
Claims 16-20 are also rejected as they inherit this deficiency from claim 15. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 8 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Lee (US 2013/0276070 A1, hereinafter “Lee”) in view of Thayer (US 2018/0278725 A1, hereinafter “Thayer”).

Regarding claim 1, Lee teaches
A system comprising: (see Lee, [0020] “Described herein are systems”).
at least one hardware processor; and (see Lee, [0023] “performed by hardware components… to cause a general-purpose or special-purpose processor”).
a computer-readable medium storing instructions that, when executed by the at least one hardware processor, cause the at least one hardware processor to perform operations comprising: (see Lee, [0024] “This apparatus may be specially constructed for the required purposes, or it may be a general purpose computer selectively activated or reconfigured by a computer program stored in the computer. Such a computer program may be stored in a computer readable storage medium”).
assigning a first virtual Internet Protocol (IP) address to a first user account; (see Lee, [0071] “Within host organization 310 is a global Virtual IP (VIP) interface and load balancer 380 which provides a single login point regardless of where a user's client device 306A-C is operating geographically”; [0085] “receiving a login request at a global Virtual Internet Protocol (VIP) address for the host organization from a client device”).
receiving a request from the first user account to access data stored for a first tenant (see Lee, [0056] “be utilized by the client computing device 205 to make further requests for services, resources, access stored data”; [0130] “user systems 612 (which may be client systems) communicate with application servers 700 to request and update system-level and tenant-level data from system 616”) in a multi-tenant database; (see Lee, [0118] “With a multi-tenant system, data for multiple tenants may be stored in the same physical database object, however, tenant data typically is arranged so that data of one tenant is kept logically separate from that of other tenants so that one tenant does not have access to another tenant's data, unless such data is expressly shared”).
the multi-tenant database,… the multi-tenant database… of the multi-tenant database (see Lee, [0118] “With a multi-tenant system, data for multiple tenants may be stored in the same physical database object, however, tenant data typically is arranged so that data of one tenant is kept logically separate from that of other tenants so that one tenant does not have access to another tenant's data, unless such data is expressly shared”) via a first port; (see Lee, [0037] “instances may correspond to computing pods of the respective datacenters, in which each computing pod includes a local database instance and a pool of application servers 
providing an identification of the first port to the first user account; (see Lee, [0039] “The server ID may represent a particular computing pod within a datacenter”; [0037] “where the server ID for the instance having the username is returned”).
receiving a request for specific data from the first user account, the request for specific data including (see Lee, [0056] “be utilized by the client computing device 205 to make further requests for services, resources, access stored data”; [0130] “user systems 612 (which may be client systems) communicate with application servers 700 to request and update system-level and tenant-level data from system 616”) the first virtual IP address and (see Lee, [0052] a request from the browser being sent to a Virtual Internet Protocol (VIP) address as indicated“) the identification of the first port; (see Lee, [0048] “user's instance is different than the one handling the original login request then a separate cross-instance login call may be initiated to the correct instance based on a server ID returned”; [0039] “Processing begins with the server ID being passed to the application server 196”; [0091] “a user associated with the login request received from the client device, includes: receiving the login request at an application server within a first computing pod of the selected datacenter”).
of the multi- tenant database (see Lee, [0118] “With a multi-tenant system, data for multiple tenants may be stored in the same physical database object, however, tenant data typically is arranged so that data of one tenant is kept logically separate from that of other tenants so that one tenant does not have access to another tenant's data, unless such data is expressly shared”) via the first port; (see Lee, [0037] “instances may correspond to computing pods of the respective datacenters, in which each computing pod includes a local database instance and a pool of application servers by which workload on behalf of the host organization may be performed. Each datacenter may include a plurality of such instances or computing pods”).
receiving results… (see Lee, [0070] “The host organization 310 may responsively send responses 316 to the originating customer organization to be received”) of the multi-tenant database (see Lee, [0118] “With a multi-tenant system, data for multiple tenants may be stored in the same physical database object, however, tenant data typically is arranged so that data of one tenant is kept logically separate from that of other tenants so that one tenant does not have access to another tenant's data, unless such data is expressly shared”) via the first port; and (see Lee, [0037] “instances may correspond to computing pods of the respective datacenters, in which each computing pod includes a local database instance and a pool of application servers by which workload on behalf of the host organization may be performed. Each datacenter may include a plurality of such instances or computing pods”).
forwarding the results to the first user account (see Lee, [0120] “the user interface device may be used to access data and applications hosted by system 616, and to perform searches on stored data, and otherwise allow a user to interact with various GUI pages that may be presented to a user”).
Lee does not explicitly teach assigning the first virtual IP address to the first tenant and storing a mapping between the first virtual IP address and the first tenant in an IP-tenant match data structure; creating and booting an instance of a first portion of the multi-tenant database, the first portion being assigned to the first tenant, without creating and booting an instance of the multi-tenant database as a whole, the creating and booting providing access to an instance of the first portion of the multi-tenant database; routing the request for specific data to the instance of the first portion of the multi-tenant database; receiving results from the instance of the first portion of the multi-tenant database.
However, Thayer discloses tenant-mapping record and also teaches
assigning the first virtual IP address to the first tenant and storing a mapping between the first virtual IP address and the first tenant in an IP-tenant match data structure; (see Thayer, [0048] “those different IP addresses may be associated with tenant 
creating and booting an instance of a first portion of the multi-tenant database (see Thayer, [0061] “dynamically create and terminate instances of a single-tenant application as needed”; [0082] “execute the instance of the single-tenant application automatically upon booting”; [0023] “the application database 16 is a multi-tenant application database, such as one configured to interface with, and hosts data for, the application delivery monitor 20, which may also be a multi-tenant application”) the first portion being assigned to the first tenant, (see Thayer, [0066] “each tenant user account using the single-tenant application may be assigned its own instance to avoid mixing data between tenants”) without creating and booting an instance of the multi-tenant database (see Thayer, [0061] “dynamically create and terminate instances of a single-tenant application as needed”; [0082] “execute the instance of the single-tenant application automatically upon booting” – the instance are created and booted for a single-tenant as need be; [0023] “the application database 16 is a multi-tenant application database, such as one configured to interface with, and hosts data for, the application delivery monitor 20, which may also be a multi-tenant application”) as a whole, (see Thayer, [0061] “dynamically create and terminate instances of a single-tenant application as needed”; [0082] “execute the instance of the single-tenant application automatically upon booting” – the instance are created and booted for a single-tenant as need be) the creating and booting (see Thayer, [0061] “dynamically create and terminate instances of a single-tenant application as needed… whether existing instances have been accessed”; [0082] “execute the instance of the single-tenant application automatically upon booting”; [0023] “the application database 16 is a multi-tenant application database, such as one configured to interface with, and hosts data for, the application delivery monitor 20, which may also be a multi-tenant application”) providing access to an instance of the first portion of the multi-tenant database (see Thayer, [0015] “to 
routing the request for specific data to the instance of the first portion of the multi-tenant database (see Thayer, [0090] “to translate requests and route network communications to the appropriate single-tenant application instance for the tenant user account”; [0050] “route that message to the appropriate tenant user computing device 18 based on the determination”; [page14 col2] “selecting a subset of a plurality of the shards of the database based on a routing key specified by a filtering alias that filters according to an identifier of the first tenant specified in the access request”; [0023] “the application database 16 is a multi-tenant application database, such as one configured to interface with, and hosts data for, the application delivery monitor 20, which may also be a multi-tenant application”).
servicing database access requests from the instance of the first portion (see Thayer, [0017] “send an access request (e.g., a query) to a translator application, which may parse a tenant identifier from the access request and formulate a query with a filter that limits access to those records pertaining to the identified tenant… each tenant may be assigned their own instance”; [0022] “the database application 16 includes a database management system server that sits between these computing devices hosting the different shards… may receive database access requests and service those database access requests by communicating with the appropriate computing device hosting the accessed data”). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the functionality of storing mapping between virtual IP address, creating instance, booting instance, tenant, routing requests and receiving results as being disclosed and taught by Thayer, in the system taught by Lee to yield the predictable 
Claims 8 and 15 incorporate substantively all the limitations of claim 1 in a method (see Lee, [0020] “methods for implementing a cross instance user authentication architecture”) and computer-readable medium form (see Lee, [0104] “a non-transitory computer readable storage medium storage medium having instructions stored thereon that, when executed by a computing hardware of a host organization including one or more processors and memories, the instructions cause the host organization to perform operations comprising”) and are rejected under the same rationale.

Claims 2-3, 9-10 and 16-17 are rejected under 35 U.S.C. 103 as being unpatentable over Lee and Thayer in view of Muthulingam et al. (US 2017/0116043 A1, hereinafter “Muthulingam”).

Regarding claim 2, the proposed combination of Lee and Thayer teaches
wherein the operations further comprise: monitoring concurrent accessing of (see Thayer [0091] “may execute a process that (e.g., concurrently with the above operations) monitors whether instances of the single-tenant application are being used”; [0068] “may be other values comparing an amount of demand to an amount of available capacity… relative to an amount of available instances of the single-tenant application”) the instance of the first portion (see Thayer, [0066] “each tenant user account using the single-tenant application may be assigned its own instance to avoid mixing data between tenants”; [0023] “the application database 16 is a multi-tenant application database, such as one configured to interface with, of the multi-tenant database… (see Lee, [0118] “With a multi-tenant system, data for multiple tenants may be stored in the same physical database object, however, tenant data typically is arranged so that data of one tenant is kept logically separate from that of other tenants so that one tenant does not have access to another tenant's data, unless such data is expressly shared”) to the instance of the first portion of (see Thayer, [0066] “each tenant user account using the single-tenant application may be assigned its own instance to avoid mixing data between tenants”; [0023] “the application database 16 is a multi-tenant application database, such as one configured to interface with, and hosts data for, the application delivery monitor 20, which may also be a multi-tenant application”) the multi-tenant database (see Lee, [0118] “With a multi-tenant system, data for multiple tenants may be stored in the same physical database object, however, tenant data typically is arranged so that data of one tenant is kept logically separate from that of other tenants so that one tenant does not have access to another tenant's data, unless such data is expressly shared”).
to the instance of the first portion of (see Thayer, [0066] “each tenant user account using the single-tenant application may be assigned its own instance to avoid mixing data between tenants”; [0023] “the application database 16 is a multi-tenant application database, such as one configured to interface with, and hosts data for, the application delivery monitor 20, which may also be a multi-tenant application”) the multi-tenant database… (see Lee, [0118] “With a multi-tenant system, data for multiple tenants may be stored in the same physical database object, however, tenant data typically is arranged so that data of one tenant is kept logically separate from that of other tenants so that one tenant does not have access to another tenant's data, unless such data is expressly shared”) the instance of the first portion of (see Thayer, [0066] “each tenant user account using the single-tenant application may be assigned its own instance to avoid mixing data between tenants”; [0023] “the application database 16 is a multi-tenant application database, such as one configured to interface with, and hosts data for, the multi-tenant database (see Lee, [0118] “With a multi-tenant system, data for multiple tenants may be stored in the same physical database object, however, tenant data typically is arranged so that data of one tenant is kept logically separate from that of other tenants so that one tenant does not have access to another tenant's data, unless such data is expressly shared”).
The proposed combination of Lee and Thayer does not explicitly teach to determine if one or more executors assigned to the instance are able to keep up with demand; and if the one or more executors assigned to the instance are not able to keep up with demand, creating a new executor assigned to the instance. 
However, Muthulingam discloses processing operations in a multi-instance database and also teaches
	to determine if one or more executors assigned to the instance are able to keep up with demand; and (see Muthulingam, [0019] “A scheduler thread then queues these task metadata structures for execution by available helper threads in a pool”; [0021] “The load balancer component may maintain and utilize in-memory data mappings and loading statistics for each database instance of the DBMS”).
	if the one or more executors assigned to the instance are not able to keep up with demand, creating a new executor assigned to the instance (see Muthulingam, [0070] “Scheduler thread 174C may also create and destroy threads within helper thread pool 176C according to the processor load and memory capacity of the corresponding database instance”; [0045] “Threads in each of the process pools may be created and destroyed as necessary according to load and available resources”). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the functionality of creating additional procedures as being disclosed and taught by Muthulingam, in the system taught by the proposed combination of Lee and Thayer to yield the predictable results of efficiently service data scan operations for 
Claims 9 and 16 incorporates substantively all the limitations of claim 2 in a method and computer-readable medium form and are rejected under the same rationale.

Regarding claim 3, the proposed combination of Lee and Thayer teaches
wherein the multi-tenant database (see Lee, [0118] “a multi-tenant system”).
The proposed combination of Lee and Thayer does not explicitly teach database is an in-memory database.
However, Muthulingam discloses processing operations in a multi-instance database and also teaches
database is an in-memory database (see Muthulingam, [0021] “for in-memory databases provide several technical advantages”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the functionality of creating additional procedures as being disclosed and taught by Muthulingam, in the system taught by the proposed combination of Lee and Thayer to yield the predictable results of efficiently service data scan operations for dual-format or in-memory databases, particularly for multi-instance in-memory databases (see Muthulingam, [0007] “there is a need for an efficient way to service data scan operations for dual-format or in-memory databases, particularly for multi-instance in-memory databases”). 
Claims 10 and 17 incorporate substantively all the limitations of claim 3 in a method and computer-readable medium form and are rejected under the same rationale.

Claims 4, 11 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Lee and Thayer in view of Duvur et al. (US 2020/0241864 A1, hereinafter “Duvur”).

Regarding claim 4, the proposed combination of Lee and Thayer teaches
wherein the assigning the first virtual IP address to the first tenant (see Thayer, [0048] “those different IP addresses may be associated with tenant user accounts, either according to an ongoing session or persistently, in the tenant mapping repository 32… those different hosts may be on the same computing device, for instance, in different virtual machines, or those different hosts may be on different computing devices”). 
The proposed combination of Lee and Thayer does not explicitly teach utilizes a Docker service. 
However, Duvur discloses container orchestration system and also teaches
utilizes a Docker service (see Duvur, [0020] “a Container Orchestration System (COS) 102 (e.g., Kubernetes, Docker Swarm) to facilitate the communication of production traffic 104 (e.g., via an external virtual internet protocol address (VIP) 106 of the COS 102) with a system 100”). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the functionality of creating additional procedures as being disclosed and taught by Duvur, in the system taught by the proposed combination of Lee and Thayer to yield the predictable results of effectively controlling the release of an update to a current version (see Duvur, [0021] “The system 100 controls the release process of updates to an application (app) that runs in COS pods to provide a cloud service(s). For each release of an update to a current version 112, the system 100 is to: 1) bring up the updated version 132 in new COS pods; 2) control the updating of any underlying state if necessary… gracefully terminate the now old version”). 
Claims 11 and 18 incorporate substantively all the limitations of claim 4 in a method and computer-readable medium form and are rejected under the same rationale.

Claims 5, 12 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Lee, Thayer and Duvur in view of Zhang et al. (US 2021/0084537 A1, hereinafter “Zhang”).

Regarding claim 5, the proposed combination of Lee, Thayer and Duvur teaches
obtaining (see Thayer, [0057] “obtaining a tenant-mapping record that maps tenants to identifiers of those tenants” the first virtual IP address (see Thayer, [0048] “those different IP addresses may be associated with tenant user accounts, either according to an ongoing session or persistently, in the tenant mapping repository 32… those different hosts may be on the same computing device, for instance, in different virtual machines, or those different hosts may be on different computing devices”) from the Docker service; and (see Duvur, [0020] “a Container Orchestration System (COS) 102 (e.g., Kubernetes, Docker Swarm) to facilitate the communication of production traffic 104 (e.g., via an external virtual internet protocol address (VIP) 106 of the COS 102) with a system 100”).
to the instance of the first portion (see Thayer, [0066] “each tenant user account using the single-tenant application may be assigned its own instance to avoid mixing data between tenants”; [0023] “the application database 16 is a multi-tenant application database, such as one configured to interface with, and hosts data for, the application delivery monitor 20, which may also be a multi-tenant application”) of the multi-tenant database (see Lee, [0118] “With a multi-tenant system, data for multiple tenants may be stored in the same physical database object, however, tenant data typically is arranged so that data of one tenant is kept logically separate from that of other tenants so that one tenant does not have access to another tenant's data, unless such data is expressly shared”).
The proposed combination of Lee, Thayer and Duvur does not explicitly teach concatenating the first virtual IP address with an instance number assigned to the instance. 
	However, Zhang discloses load balancing and teaches
concatenating the first virtual IP address with an instance number assigned to the instance (see Zhang, [0021] “The load balance instance information includes a virtual IP address, a tenant identifier, an instance identifier”; [0090] “The load balance instance information further includes a tenant identifier, an instance identifier, instance description information, an instance status, a subnet of the VIP of each load balance instance”). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the functionality of creating additional procedures as being disclosed and taught by Zhang, in the system taught by the proposed combination of Lee, Thayer and Duvur to yield the predictable results of effectively performing load balancing to distribute service requests to a plurality of servers (see Zhang, [0003] “When a quantity of users and application access requests increase, more servers are required to process and respond to the requests. In this case, a load balancer needs to distribute the service requests to a plurality of servers according to a rule, to implement horizontal service expansion”). 
Claims 12 and 19 incorporate substantively all the limitations of claim 5 in a method and computer-readable medium form and are rejected under the same rationale.

Claims 6-7, 13-14 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Lee and Thayer in view of Saxena (US 2018/0205652 A1, hereinafter “Saxena”).

Regarding claim 6, the proposed combination of Lee and Thayer teaches
wherein the assigning the first virtual IP address to the first tenant is performed (see Thayer, [0048] “those different IP addresses may be associated with tenant user accounts, either according to an ongoing session or persistently, in the tenant mapping repository 32… those different hosts may be on the same computing device, for instance, in different virtual machines, or those different hosts may be on different computing devices”)
via a secure shell (SSH) tunnel. 
However, Saxena discloses a container packet engine and also teaches
via a secure shell (SSH) tunnel (see Saxena, [0262] “to process secure shell (SSH) requests”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the functionality of SSH and virtual bridge as being disclosed and taught by Saxena, in the system taught by the proposed combination of Lee and Thayer to yield the predictable results of performing load balancing and SSH acceleration (see Saxena, [0266] “the container packet engine 720 within the software container 715 may serve as a software container-based ADC, which may provide functionality such as load balancing and SSH acceleration, as described above”). 
Claims 13 and 20 incorporate substantively all the limitations of claim 6 in a method and computer-readable medium form and are rejected under the same rationale.

Regarding claim 7, the proposed combination of Lee and Thayer teaches
wherein the first port is (see Lee, [0037] “instances may correspond to computing pods of the respective datacenters, in which each computing pod includes a local database instance and a pool of application servers by which workload on behalf of the host organization may be performed. Each datacenter may include a plurality of such instances or computing pods”).
The proposed combination of Lee and Thayer does not explicitly teach via a secure shell (SSH) tunnel. 
However, Saxena discloses a container packet engine and also teaches
a virtual bridge (see Saxena, [0264] “can create a virtual link from the bridge”). 

Claims 14 incorporates substantively all the limitations of claim 7 in a method form and is rejected under the same rationale.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VAISHALI SHAH whose telephone number is (571)272-8532. The examiner can normally be reached Monday - Friday (7:30 AM to 4:00 PM).

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, TAMARA KYLE can be reached on (571)272-4241. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/VAISHALI SHAH/Primary Examiner, Art Unit 2156